Name: 2006/569/EC: Commission Decision of 11Ã AprilÃ 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Chile concerning amendments to AppendixÃ VI of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community andÃ its Member States, of the one part, and the Republic of Chile, of the other part
 Type: Decision
 Subject Matter: beverages and sugar;  marketing;  international affairs;  European construction;  consumption;  research and intellectual property;  America
 Date Published: 2007-05-08; 2006-08-24

 Important legal notice|2006/569/EC: Commission Decision of 11 April 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Chile concerning amendments to Appendix VI of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part - Agreement in the form of an Exchange of Letters between the European Community and the Republic of Chile concerning amendments to Appendix VI of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part Official Journal L 231 , 24/08/2006 P. 0139 - 0143Commission Decisionof 11 April 2006on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Chile concerning amendments to Appendix VI of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part(2006/569/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIESHaving regard to the Treaty establishing the European Community,Having regard to Council Decision 2005/269/EC of 28 February 2005 on the conclusion of an Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part [1], and in particular Article 3(1) thereof,Whereas:(1) Taking account of the conclusions of the second Joint Committee meeting of the Agreement on Trade in Wines and of the first Joint Committee meeting of the Agreement on Trade in Spirit Drinks and Aromatised Drinks of the EU-Chile Association Agreement of 13- 14 June 2005 both held in Madrid, it is necessary to amend Appendix VI of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, in order to permit the use of certain Chilean trademarks that coincide with the Community geographical indications to be used on the Chilean internal market in limited quantities up to 31 January 2014, with effect from 24 April 2006.(2) The Community and the Republic of Chile have therefore negotiated, in accordance with Article 29(2) of the Agreement on Trade in Wines, an agreement in the form of an exchange of letters to amend its Appendix VI.(3) The Exchange of Letters should therefore be approved.(4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Chile amending Appendix VI of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The Commissioner of Agriculture and Rural Development is hereby empowered to sign the Exchange of Letters in order to bind the Community.Done at Brussels, 11 April 2006.For the CommissionMariann Fischer BoelMember of the Commission[1] OJ L 84, 2.4.2005, p. 19.--------------------------------------------------Agreement in the form of an Exchange of Lettersbetween the European Community and the Republic of Chile concerning amendments to Appendix VI of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other partLETTER No 1Letter from the European CommunityBrussels, 24 April 2006Sir,I have the honour to refer to meetings related to technical adaptations which have been held in accordance with Article 29(2) of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, of 18 November 2002, which provides that the Contracting Parties may, by mutual consent, amend Appendices to this Agreement to take account of any amendments to the laws and regulations of the Parties.In these meetings it has been concluded that some Chilean trademarks that coincides with the Community geographical indications must be incorporated into Appendix VI (List of trade marks referred to in Article 7).I have therefore the honour to propose that Appendix VI to the Agreement on Trade in Wines be replaced by the Appendix attached hereto, with effect as of today's date.I should be obliged if you would confirm that your Government is in agreement with the content of this letter.Please accept, Sir, the assurance of my highest consideration.On behalf of the European CommunityMariann Fischer BoelLETTER No 2Letter from ChileBrussels, 24 April 2006Madam,I have the honour to acknowledge receipt of your letter of today's date which reads as follows:"I have the honour to refer to meetings related to technical adaptations which have been held in accordance with Article 29(2) of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, of 18 November 2002, which provides that the Contracting Parties may, by mutual consent, amend Appendices to this Agreement to take account of any amendments to the laws and regulations of the Parties.In these meetings it has been concluded that some Chilean trademarks that coincides with the Community geographical indications must be incorporated into Appendix VI (List of trade marks referred to in Article 7).I have therefore the honour to propose that Appendix VI to the Agreement on Trade in Wines be replaced by the Appendix attached hereto, with effect as of today's date.I should be obliged if you would confirm that your Government is in agreement with the content of this letter"I have the honour to inform you that the Republic of Chile is in agreement with the content of this letter.Please accept, Madam, the assurance of my highest consideration.On behalf of the Republic of ChileOscar AlcamÃ ¡n Riffo--------------------------------------------------""APPENDIX VITRADE MARKS REFERRED TO IN ARTICLE 7A. List of trade marks referred to in Article 7(2)AlgarvesAlsaciaAstiBadenBorgoÃ ±oBurdeosCarmen MargauxCarmen RhinCava del ReynoCava VergaraCavanegraChampagne GrandierChampaÃ ±a RabatChampagne RabatChampaÃ ±a GrandierChampaÃ ±a ValdiviesoChampenoise GrandierChampenoise RabatErrazuriz Panquehue CortonNueva ExtremaduraJerez R. RabatLa RiojaMoselleOro del RhinPortofinoPorto FrancoProvenceR Oporto RabatRibeiroSavoia MarchettiToroUvita de Plata BorgoÃ ±aViÃ ±a Carmen MargauxViÃ ±a Manquehue JerezViÃ ±a Manquehue OportoViÃ ±a San Pedro Gran Vino BurdeosB. List of trade marks referred to in Article 7(2a) [1]Champagne MonterreyChampagne Conde del MauleChampagne L'HeritageChampagne SubercaseauxChampagne Santa EmilianaChampagne CimaChampagne Santa CarolinaChampagne PlanellaChampagne Ambassador, RosÃ © AmbassadorChampagne Merlot ValdiviesoChampagne UndurragaChampagne SupremeChampagne Santa AdelaChampagne TocornalChampagne TarapacÃ ¡Champagne, Champenoise ViÃ ±a MarJerez CasinoJerez MontalbÃ ¡n La FortunaJerez ZalameroChablis Santa BlancaChablis MacayaPommard MacayaPommard CanepaPommard ViÃ ±a el ArrayanOporto CasinoOporto TraversoOporto Diamante CentenarioEsencia""[1] The wines, spirit drinks and aromatised drinks referred to in Lists B of the Agreement on Trade in Wines and of the Agreement on Trade in Spirit Drinks and Aromatised Drinks annexed to the Association Agreement between the European Communities and its Member States, of the one part, and the Republic of Chile, of the other part, shall not exceed the total quantity of 22000 hl per year.--------------------------------------------------